Title: To James Madison from Lynde Walter, 6 October 1804 (Abstract)
From: Walter, Lynde
To: Madison, James


6 October 1804, Boston. “On the 5h Instant the Schooner Lydia Captn: Twycross, arrived at this port, having on board two of our Country Seamen vizt.
Nathl. Webb of Salem &
Wm Kelley of New York—these Seamen were taken by a french privateer out of the Schooner Abbothale Captn Jones of Charleston S Ca. and force’d on board the Brig Releif, and landed at Turks Island, together wth about fifty other american Seamen in the same condition—the American Captains had a meeting and agreed to divide them among the Vessells then at Turks Island and the above two fell to the Lot of Captn. Tywcross in my employ. On application to the Collector of the Customs of this port, he told me that he thought I was intituled to the Bounty altho. there was no American Consull at Turks Island whose Duty it was to pay the Compensation and that he had no doubt on application to you stating the Circumstances the proper allowance would be ordered to be paid to Me. We had a full complement of Seamen in the Lydia and the Men in question had nothing whereon to subsist—of course were fed from the Lydia’s Stock. A Declaration has been subscribed by them before a Justice of the Peace of these facts. Should you be of opinion that I am intituled to the Compensation allowed by Law to be paid in Cases where a Consull resides, or that this Case ought so to be considered, being in its nature different from the general Rule You will have the goodness to inform me at what Office to apply.”
